            Case 2:21-cv-01013-JAD-EJY Document 15 Filed 08/16/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov
     Counsel for Defendants
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10     MARIA MARTINEZ-VILLA,                                    2:21-cv-1013-JAD-EJY

11                            Plaintiff,                        Order Granting Stipulation to
                                                                Dismiss Claims Against Jacky Zhou
12             v.                                               and Denying as Moot Zhou's
                                                                Motion to Dismiss
13     JACKY ZHOU; and
       UNITED STATES OF AMERICA ex rel.                           [ECF Nos. 13, 14]
14     Department of Homeland Security,

15                            Defendants.

16
            Plaintiff Maria Martinez-Villa and defendant Jacky Zhou, through their respective counsel,
17
     hereby stipulate and agree that defendant Jacky Zhou is not a proper party to this action seeking recovery
18
     of damages under the Federal Tort Claims Act and, accordingly, the claims alleged against defendant
19
     Jacky Zhou only shall be dismissed without prejudice pursuant to Rule 41(a)(2), Fed.R.Civ.P., with each
20
     such party to bear their own costs and expenses of litigation, including attorneys’ fees.
21

22

23

24

                                                          1
             Case 2:21-cv-01013-JAD-EJY Document 15 Filed 08/16/21 Page 2 of 2




 1           The FTCA claims alleged against defendant United States of America are unaffected by this

 2   stipulation for dismissal.

 3

 4   __/s/ Jamie Corcoran______                         ___/s/ Greg Addington________
     JAMIE CORCORAN ESQ.                                GREG ADDINGTON
 5   Counsel for Plaintiff                              Assistant United States Attorney
                                                        Counsel for defendant Jacky Zhou
 6
                                                    Order
 7

 8           Based on the stipulation between plaintiff Maria Martinez-Villa and defendant Jacky Zhou and

 9   good cause appearing, IT IS HEREBY ORDERED that the parties' stipulation [ECF No. 14], which I

     construe as a joint motion because it is signed by fewer than all parties, is GRANTED. Martinez-
10
     Villa's claims against Zhou are DISMISSED without prejudice and with each party to bear its own
11
     fees and and costs.
12
             IT IS FURTHER ORDERED that Zhou's motion to dismiss [ECF No. 13] is DENIED as
13   moot.
14
                                                              _________________________________
15                                                            U.S. District Judge Jennifer A. Dorsey
                                                              Dated: August 16, 2021
16

17

18

19

20

21

22

23

24

                                                       2
